Citation Nr: 0613129	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Whether the character of the veteran's discharge in June 
2000 constitutes a bar to VA benefits for his period of 
military service from May 11, 1998 to June 7, 2000.

2.	Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mr. Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to July 1986 and from May 1998 to June 2000.  He also served 
in the Maryland National Guard from April 1996 to May 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In that decision, the RO determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for a 
psychiatric disorder, since the character of the veteran's 
discharge for the period of active service from May 11, 1998 
to June 7, 2000 precluded entitlement to compensation 
benefits (and having also found that for his initial active 
service from September 1983 to July 1986, for which he 
received an honorable discharge, there was no evidence to 
support reopening his claim).  He appealed this decision on 
the basis that he should have received a more favorable 
discharge at the conclusion of the most recent period of 
service.

In his June 2004 substantive appeal (VA Form 9), the veteran 
requested a videoconference hearing before a Veterans Law 
Judge (VLJ) of the Board.  However, before the hearing was 
scheduled, his representative withdrew this request.  And in 
March 2005 the attorney, who has since been appointed as 
the veteran's representative, confirmed that the veteran no 
longer wants a hearing.  38 C.F.R. § 20.704(e) (2005).

Also during the pendency of this appeal, the veteran's claims 
file was transferred to the RO in Philadelphia, Pennsylvania, 
and that office forwarded the appeal to the Board.  

As discussed below, the Board is deciding the claim that has 
been appealed and has determined that the character of the 
veteran's discharge is not a bar to VA benefits for his 
second period of active service.  Furthermore, 
notwithstanding the appeal of the April 2002 denial of a 
petition to reopen the claim for service connection for a 
psychiatric disorder, which could reasonably be interpreted 
as disagreement with the merits of that decision (in addition 
to solely the character of his discharge), there is also of 
record a prior May 2000 RO decision denying the underlying 
claim for service connection for a psychiatric disorder, and 
for which he has submitted a September 2000 notice of 
disagreement (NOD).  So the original denial of 
service connection in fact never became final, and new and 
material evidence is not required for further consideration 
of this matter.  Moreover, the RO has not yet issued a 
statement of the case (SOC) pertaining to this claim.  
Consequently, the Board must remand the claim for service 
connection to the RO, rather than merely referring it there.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The remand will 
occur via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.	The veteran was discharged in June 2000, following the 
completion of a period of active duty service from May 11, 
1998 to June 7, 2000.  He received a general discharge, under 
other than honorable conditions, in lieu of a court martial, 
for being absent without leave (AWOL) continuously for more 
than 180 days.  In January 2003, the Army Review Discharge 
Board determined the discharge itself was proper, but 
upgraded the character of his discharge to a general 
discharge, under honorable conditions.

2.	The preponderance of the competent and probative evidence 
establishes the veteran was insane at the beginning of and 
for a substantial portion overall of his period of AWOL 
during military service.  


CONCLUSION OF LAW

The veteran was insane at the time of the offense that lead 
to his discharge from his period of active military service 
from May 11, 1998 to June 7, 2000, and thus there is no bar 
to payment of VA benefits based on that period of service.  
38 U.S.C.A.  §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.1, 
3.12, 3.102, 3.159, 3.354 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that it would aid in substantiating the claim.  
The VCAA also requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform them of which portion of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  VA also must give the veteran an opportunity to 
submit any relevant evidence in his possession concerning his 
claim.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The Board's decision herein that the character of the 
veteran's discharge is not a bar to the receipt of VA 
benefits, for the period of his active service from May 11, 
1998 to June 7, 2000, represents a full grant of the benefit 
sought on appeal as to this issue.  Hence, there is no need 
to discuss whether there has been compliance with the VCAA 
because, even if there has not been, this is merely 
inconsequential and, therefore, at most only harmless error.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2004), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 



Furthermore, there is likewise no need for consideration of 
whether there has been sufficient VCAA notice to comply with 
the recent decision of the U. S. Court of Appeals for 
Veterans Claims (Court) in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Vet. App. March 6, 2003).  In this recent precedent 
case, the Court held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  And as 
previously defined by the courts, those five elements are:  
(1) veteran's status; (2) existence of a disability; 
(3) connection between military service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 
"service connection," VA must review the information and 
evidence presented with the claim and provide the veteran 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The 
Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this particular case at hand, however, the issue which the 
Board is deciding, that of whether the character of discharge 
is a bar to receipt of benefits, represents a determination 
as to eligibility for VA benefits -- and thus is a 
preliminary matter  to the receipt of compensation benefits, 
and not in and of itself a claim for service connection due 
to a disability that is allegedly service-related (or for 
that matter, a claim concerning the disability rating or 
effective date provided for an award of service-connected 
compensation benefits, to which the holding in 
Dingess/Hartman also applies).  So there is no requirement at 
this point that the veteran receive notice of the basic 
elements of a claim for service connection, including with 
the level of specificity and format as required in 
Dingess/Hartman.  Accordingly, any present defect in this 
regard also is merely harmless error.  Bernard v. Brown, 
4 Vet. App. 384 (1993) (if the Board addresses an issue not 
first considered by the RO, the Board must discuss whether 
this is prejudicial to the veteran).



Governing Laws, Regulations and Legal Analysis

Under VA law, a discharge under conditions characterized as 
other than dishonorable is required for eligibility to VA 
benefits based on the service of a veteran.  38 U.S.C.A. § 
101(2) (West 2002).  

A discharge or release from service that is dishonorable, or 
under one of a series of enumerated conditions under the law, 
is a bar to the payment of benefits unless it is found that 
the person was insane at the time of committing the acts 
resulting in  such discharge or release.  38 U.S.C.A. § 
5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2005).   

VA benefits are not payable where the former service member 
was discharged as the result of going AWOL for a continuous 
period of at least 180 days, if such person was discharged 
under conditions other than honorable, unless such person 
demonstrates there are compelling circumstances to warrant 
such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a) 
(West 2002); 38 C.F.R. § 3.12 (c)(6) (2005).

In determining whether compelling circumstances warranted the 
prolonged AWOL, the length and character of service exclusive 
of the period of the unauthorized absence will be considered.  
This period should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the nation.  Additionally, 
consideration may be given to reasons offered by the 
claimant, including family emergencies or obligations, or 
similar types of duties owed to third parties.  The reasons 
for going AWOL should be evaluated in terms of the person's 
age, cultural background, educational level and judgmental 
maturity.  


Consideration should be given to how the situation appeared 
to the person himself or herself and not how the adjudicator 
might have reacted.  Hardship or suffering incurred during 
overseas service, or as a result of combat wounds or other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began.  
The existence of a valid legal defense that would have 
precluded conviction for absence without leave is another 
relevant factor in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 C.F.R. § 3.12(c)(6) (i-iii).  

An honorable or general discharge issued on of after October 
8, 1997, by a discharge review board establish under 10 
U.S.C.A. § 1553, sets aside a bar to benefits imposed under 
paragraph 3.12(d) under certain circumstances, but not under 
paragraph (c) of this section (which, as stated, includes 
those provisions  where the reason for discharge is that of a 
prolonged AWOL).  38 C.F.R. § 3.12(g).    
	
As a general matter, an insane person is considered one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits due to disease, a more or less 
prolonged deviation from his normal method of behavior; or 
who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a).

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General 
Counsel provided guidance in the interpretation of the 
definition of insanity in accordance with section 3.354.  It 
was observed that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity does not fall 
within the definition of insanity.  It was then indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his/her normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  The opinion further clarified that the 
phrase "interferes with the peace of society" in the 
regulation referred to behavior which disrupted the legal 
order of society.  The term "become antisocial" in the 
regulation referred to the development of behavior, which was 
hostile or harmful to others in a manner, which deviated 
sharply from the social norm, and which was not attributable 
to a personality disorder.  Also, the reference to "accepted 
standards of the community to which by birth and education" 
an individual belonged required consideration of an 
individual's ethnic and cultural background and level of 
education.  It was stated that the regulatory reference to 
"social customs of the community" in which an individual 
resided required assessment of an individual's conduct with 
regard to the contemporary values and customs of the 
community at large. 

The insanity exception to the bar to VA benefits only 
requires that insanity be shown to exist at the time of the 
commission of the offense leading to discharge; there need 
not be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 
(1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993); 
see also VAOPGCPREC 20-97.  There still must be competent 
evidence, though, establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge.  See Zang v. Brown, 8 Vet. App. 
246, 254 (1995).

In considering the present case, at the outset, the nature 
and circumstances of the veteran's discharge from his period 
of active duty service from May 11, 1998 to June 7, 2000 are 
such that they warrant categorization as one of the specified 
conditions under which there is the presumptive bar to 
eligibility to VA benefits, and eligibility may not be 
established except as indicated above, where there has been a 
valid upgrade in the character of discharge, or he is found 
to have been insane at the time of the commission of the acts 
that led to discharge.  The latter exception is applicable in 
this case, for the reasons explained further below, and the 
character of the veteran's discharge thus does not preclude 
VA compensation or other benefits sought.  



The veteran's Department of Defense Form 214 (DD Form 214), 
concerning his service for the relevant time period at issue, 
shows he received a general discharge under other than 
honorable conditions.  His service personnel records further 
show that, on June 5, 1998, he went AWOL from Fort Bliss, 
Texas, where his unit was stationed, and remained absent from 
military service until February 10, 1999, when he turned 
himself in at Fort Meade, Maryland.  (This totaled 250 days).  
He subsequently requested and received a discharge from 
service in lieu of a trial by court-martial, and he 
officially underwent separation from service on June 7, 2000.  
He has since been found ineligible for receipt of VA benefits 
by the RO (pursuant to a December 2001 Administrative 
Decision, and again stated in the April 2002 rating decision 
on appeal) under the provisions of 38 C.F.R. § 3.12(c)(6), 
since there was a continuous period of AWOL of at least 180 
days, and further, the apparent lack of specific compelling 
circumstances that would have explained his prolonged 
absence.

Following separation from service, the veteran filed a claim 
for an upgrade in the status of his discharge with the Army 
Discharge Review Board.  And in January 2003 the Review Board 
concluded the underlying reason for his discharge was valid -
- but nonetheless, approved an upgrade of the 
characterization of his discharge from that of a general 
discharge "under other than honorable conditions" to having 
occurred "under honorable conditions."  But the review 
board from which the veteran requested relief has been 
established under 10 U.S.C.A. § 1553, and the finding of that 
adjudicative body as to the character of his discharge would 
not be conclusive on the issue of eligibility for VA 
benefits.  See 38 U.S.C.A. § 5303(a).  In any event, this 
still did not provide a revision to an honorable discharge, 
the character of which would otherwise be binding on VA, and 
would otherwise preclude the application of section 
3.12(c)(6).  So the bar to entitlement to benefits referenced 
above remains effective following the review board's 
determination.



The legal circumstances that warrant categorization of the 
veteran's discharge under the provisions for which basic 
eligibility for benefits would generally be unavailable 
notwithstanding, there are however mitigating circumstances 
in this case that would overcome this bar to compensation 
benefits - particularly, competent evidence tending to 
establish a finding of insanity at the time of the commission 
of the act of going AWOL, and the substantial or potentially 
the entire duration of the period of his unauthorized 
absence.  This is consistent with the veteran's own 
allegations concerning the events that led to the period of 
AWOL that is in question, that the period of absence from 
military service was brought on by a series of stressful 
incidents during service which precipitated a severe 
psychiatric illness.  

The pertinent evidence of record corresponding to the 
determination as to the veteran's mental state indicates 
that, in July 1998 (the month following his leaving his duty 
assignment), he first underwent psychiatric evaluation at a 
VA medical facility with severe depression, anxiety, and 
impulsive behavior.  And when later hospitalized in February 
1999 at Walter Reed Army Hospital (on having returned to 
service), was diagnosed as having "major depressive 
disorder, severe, with mood congruent features."  The 
physician who evaluated him on discharge following a three-
day period of hospitalization listed a somewhat revised 
diagnosis of dysthymia, existed prior to entry; and ethanol 
dependence in partial sustained remission.  Notably, on a 
March 1999 disability assessment form prepared on 
the veteran's behalf for a claim for disability benefits from 
the Social Security Administration (SSA), Dr. B., a VA 
psychiatrist treating the veteran at the Baltimore VA Medical 
Center (VAMC) provided a diagnostic impression of 
major depressive disorder with psychotic features.  These 
findings represent the primary information concerning the 
extent of the veteran's mental health status as diagnosed 
during his active duty service, and moreover, the doctors who 
have evaluated him since then have clearly identified an 
association between the actions of leaving his post and 
remaining in this state for months and severe psychological 
impairment which would meet the criteria for insanity under 
the applicable regulation.   

In this respect, the veteran underwent VA examination in 
August 2003 in conjunction with his previously denied claim 
for service connection for a psychiatric disorder.  (This 
claim had been in a denial status for a significant length of 
time, but nonetheless an examination was requested with 
regard to this issue.)  The examiner observed that the 
veteran's psychiatric history was characterized by symptoms 
upon reenlistment in the Army in May 1998, of depression, 
distractivity, and growing suspicion and paranoia, and he 
approached a psychiatrist for assistance on one occasion.  
After this occurred, his company commander humiliated and 
criticized him for seeking assistance in front of the entire 
company, and he fled the room.  He went AWOL soon thereafter.  
These findings were based primarily upon interviewing the 
veteran, with consideration also of the medical evidence in 
the claims file since July 1998.  The VA psychologist then 
indicated as his clinical impression a schizoaffective 
disorder, chronic, very severe, currently in only partial 
remission.  The examiner concluded this condition, which 
constituted a chronic psychotic disorder, very clearly had 
its onset during the veteran's active duty service in May to 
June 1998.  A Global Assessment of Functioning (GAF) score 
was assigned of 30 to 35 (which under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV) corresponds to 
- at minimum, some impairment in reality testing or 
communication or, at worst, major impairment in several 
areas, including judgment, thinking or mood, or serious 
impairment in communication and judgment or inability to 
function in almost all areas).  It was further indicated the 
veteran was totally and permanently disabled from gainful 
employment due to his chronic psychotic condition, and was 
considered to be barely able to keep a reasonable contact 
with reality and organization to his behavior with medication 
and a supportive environment.

In addition to the above examination report, which in and of 
itself supports the conclusion that he experienced marked 
psychological distress coincident with the events in service 
that precipitated his unauthorized absence from service, 
the veteran underwent evaluation again in February 2006.  On 
that subsequent occasion he was interviewed by a private 
psychologist, who also considered the veteran's allegations 
of personally distressing events in service, as well as his 
medical history (through having reviewed copies of documents 
from the claims file including the August 2003 examiner's 
report.  The private psychologist personally evaluated the 
veteran and also diagnosed schizoaffective disorder, mixed 
sub-type, and major depression, and assigned a GAF score of 
35.  The private psychologist noted, in particular, that the 
diagnosis in February 1999 at Walter Reed Hospital included 
dysthymia.  The conclusion expressed was that the veteran's 
diagnosed dysthymic disorder more likely than not caused 
insanity in him at the time when he went AWOL in June 1998.  
It was further noted that, in the private psychologist's 
opinion, this dysthymic disorder had likely caused the 
veteran to depart from those accepted standards of the 
community so as to lack adaptability to make further 
adjustment to the social customs of that environment in which 
he resided.

Based upon the foregoing treatment history during service, 
and detailed evaluations that have since been provided, the 
finding that the veteran had a mental health impairment that 
would constitute insanity under VA regulations at the time he 
first left his base in June 1998, is both plausible and 
medically well-supported.  As stated, the August 2003 VA 
examiner identified the onset of chronic psychotic disorder 
in 1998, with resulting symptomatology including suspicion 
and paranoia that led to inadaptability in service -- and 
with an overall effect of unemployability and difficulty 
maintaining contact with reality.  And although the timetable 
of those manifestations is not entirely clear (whether the 
condition was actually that severe in 1998), there is 
nonetheless substantiation of the general severity of this 
condition.  The examination results are thus consistent with 
the final prong under § 3.354(a) as to the criteria for 
insanity, of departure (including through antisocial 
behavior) from accepted standards of the community including 
ability for further adjustment to normal social customs of 
that community.  And, moreover, to the extent that examiner 
did not expressly address whether the actual definition of 
insanity had been met under any criteria, the February 2006 
treatment provider did so and indicated this had occurred at 
or shortly before June 1998.  In providing their respective 
opinions, each of the above medical providers considered the 
contents of the veteran's claims file (relevant for 
determining the probative value of a medical opinion, as 
discussed in Prejean v. West, 13 Vet. App. 444, 448-9 
(2000)).  


They further considered his allegations concerning the events 
in question during service, which have generally been 
consistent as to several events occurring therein and his own 
response to these events at the time.  Also, the crucial 
question is that of whether he had psychiatric impairment 
coincident with his period of AWOL, and not whether it was 
actually the cause of the misconduct that led to his 
discharge.  And in this instance the medical evidence is more 
than sufficient to meet this evidentiary requirement.  There 
is likewise a consistent finding in July 2003 from Dr. B., 
the veteran's treating VA psychiatrist, stating the veteran's 
mental disorder began during active duty and precluded 
gainful employment.  This statement, as well as the evidence 
of psychiatric treatment throughout active duty service, 
provides essential corroboration of the above-referenced 
opinions regarding his mental state therein.

Inasmuch as there is competent evidence establishing a mental 
state that has been characterized as insanity in June 1998 
and continuing thereafter, under § 3.354, the veteran's 
period of 180 days or more unauthorized absence from service 
does not constitute a bar to his eligibility for VA benefits, 
for the period of active military service from May 11, 1998 
to June 7, 2000.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The appeal to establish that the character of the veteran's 
discharge for the period of military service from May 11, 
1998 to June 7, 2000 is not a bar to the receipt of 
VA benefits is granted.  His appeal is only granted to this 
limited extent, subject to additional development directed in 
the REMAND below.




REMAND

In reference to the claim for service connection for a 
psychiatric disorder, as previously indicated, the RO 
previously denied this claim in a May 2000 rating decision.  
In September 2000, in response, the veteran submitted a 
timely notice of disagreement (NOD) with that determination.  
The Board also notes that the more recent April 2002 rating 
decision, for which he has already perfected an appeal, 
indicated the denial of a petition to reopen a previously 
denied claim for service connection for a psychiatric 
disorder.  But his timely NOD in response to the earlier, May 
2000, rating decision means that decision never became a 
final and binding determination.  See 38 C.F.R. § 20.302(a).  
Hence, there is no requirement at this point that new and 
material evidence have been presented prior to consideration 
of the underlying claim for service connection for a 
psychiatric disorder on the merits (de novo).

Realizing this, the RO has not provided the veteran an SOC in 
response to his NOD, nor has he been given an opportunity to 
perfect an appeal to the Board concerning this additional 
issue by filing a timely substantive appeal (VA Form 9 or 
equivalent statement).  Where, as here, the veteran has 
submitted a timely NOD, and the RO has not issued an SOC 
providing him the opportunity to perfect an appeal as to the 
benefit sought, the claim must be remanded to the RO for 
issuance of an SOC as opposed to merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

Send the veteran an SOC concerning the 
issue of his purported entitlement to 
service connection for a psychiatric 
disorder.  He and his representative 
also must be given an opportunity to 
"perfect" an appeal to the Board on 
this additional issue by submitting a 
timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  And 
if, and only if, he perfects a timely 
appeal should this claim be returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


